.                                                          289
.




                       OFFICE OF THE ATTORNEYGENERALOF TEXAS
                                        AUSTIN
        aROVER     SELLERS
        Al-mrHrr    GmL”*L
         unita   toorte4       ln nearby oltfor and   towar?




                 '(4)        0011the faellittrn of Okap i&don
         k   otCllua          for Tarar Satlonal %rrd oaitr, or


         wTha pl;rant cost 0t MiatenaQBaeof OarPaEQ3.m to
    the @iat* of t ewe         18 rppmdsmtalt   +2,000&O par raath.
           To ur   Ia lo 0
                         a 4 8h alb o ve
                                       @ 88ti4 irn IM Sti ia
    Mdrt tket SI t 18 Q~!Wal      Wy Uetorarinnr the krrlbllitiy
    of fioldiqd  oa to #wq~ &den with the riew or aring it
    rer the Tam8 ltrtiomi owdrm




Ouard Camprlte  he8ooktioa   to tb Pelrek8 mtioml   Oaard Cmp
rite brmetrtloa      IJM 6ebd A Qrt 19 1925 anl rwmled    in
voJ. 4 .p08e 561,or’tr~cag8%w~,‘~0         &I  8h0 ralLorbg
reai rl +Iloaar
         Vha eoa5idmtioa            for this oon78faaer I8 th* de-
    :&* of tlio&nl¶ter$oaath~     o~lMlomsOrr    ubobarr
    btrtetere acmtuye4 raU I4214to t&m 88 trsrtaer for
    the pa 04101end wee breinaft+? set iertk to en-ge
    and a88“prt the 36th Divlrlan  %rrr Rational &zard and
     itr
       Weea ta
             Mth
               ol
                reQQAio
                 @ ~ ntg   au&
                             ada lta
                       a r a neuvex
                                 nd
                                  ,o
                                     Of a
                                        a no a
                                    w th e r
               lr eeto tit8.*a
              fnstrwt10?8 itir-o4t
                                 3 tier if bel.nganQereto06
               tgeota er laad we to k ur.4 for u.'",,ga8~1
                 to   thus     amtribQaetothe rfrlolra
             don, ‘frxarNatioaal %ml j and for %a gWitW1
      nrfitr Mish vdll intin TV thr eemmity        in gmaral.
    and the eftieoae   end lnhabitetnts of Fnlso%or and W8ta-
    gosh camt7,     Texas, by virtue ,of tha oonetrwtrLoa aad
--
                                    292


Arthur 1, hiokerboawr,   hlw   b




     ”
         .   .   ,   e


     wIt~la *n4rratooa
                 _ - _and
                       __ agrard,
                                                                                   293




        rl$a hmW.aUo~, &IO., of the laadr and prrmlrrr man-
        U6ml hero&a rld &rrorikd in tk do.4 oom,
        propart to %mrel John A. Hulon, bmaandlag ?P-@
                                                    OnOr
        Of bho hliI'+rtth Division of thr %x4# list&ma1
        Guard, ln trurt ror tb Statr 02 Tatas, for th4 boo
        and brnoflt of the T'rxarNatloaal b r 4 ln l  XYnanaot
         TAmEp a o n$ ,
                      b o -4th o     b &.rbr laoop0aI@.rra&~$6
        t?‘Mto6 Itl hounby al.root,  o ox.euII an4 doltvor!dhr
         roprr do04 oonvayln6 6&     an4 an& pr~mirrr 6nta $hO
        1 tat. for tbo parpesO h&~mln sproifird . . . .*

              Xu anauer to your rirtbqwstion, It la thrreforr our
opinion that the title to the property kuoms 80 &up IiulenrPsts
in thr State of Texas. .Rk43       atatoment, in thri~~3trtuagnte  of
oonwa noa, in thr         predaoeason In title to the State that,
it    baI”
         ng 6pdarstoed     .thatsal4 traot of land 18 to br used r0r
cal4 (~rwrrl purpose or a permanent area for lta lno a mp ina                            n
          : mu erhO2 &tar          inatruat1onalAdiattYltlw3      1s not
       ir
?:.,rlst~oa          tiponthO staiatO tltlr, %n ab8rnOO of a iorfrltur,
far iallnro to 80 us0 the pr0 rrtp.         It siaybr a amal. obilgatlon
to OS* %ha pro rtr ar fproifP$6 by tti doi~or,but -irrnot a legal
obli@tQm fa r O Ooartrord aO a rsstrlctlon 01iOh4 tltlO. For a
afmuorien of thlr         poknt, Ooo Court of C&t11 Appdalr ~pinlon la
Watta    Y* .$ty of XowtQa, 196 SV (21 553. Tharo was a rwtrlo-
                                             pro~eoosror in
tlea aaatriaod. la tlhm oonToyenooin the atato'8.
two,  pmYhl1 that rati6 area nuat be a804 ior nilita~ pur
pow8 rlrd   4 unaptl5a clorlng a pd0a of iit6 years rtor8 tbo
        ill’a
4 a too f raid Qr r tl,
                     th stats o fh m s lhoulQ pemanentlf abandon
tha plaza M   anoampment, thm, in that l    vedt, the title to said
 ramrty skml.l ravort to the ~tors        but thir rwtdetlon      Is
Pkltod to thr   flro     ear parlo& lmdfatrly    raooredi~g the &ah
or uld &Od to thr 5 tak ot Tox811,whlah datr i.+oatober 30,
             la&cunb the Ooaslies~onof Appralr in thr 0a0O of
:;%a f" i&h       drtitm      Ctwroh 273 a W 815 tnrts     808h a
~eto ti02t     i8 l     00tmii0fi p r d0d,          iiiih i0hth       ma   lic k
.60-t      until rho&U k ritalltrd and air&n Ufo by tha
                   it
p8rformanco of this oooditioo pnaodont. The amcroativr aotlon,
r6qUlMd of the State to brin& the dsed In to being happane
long ago ma     th6     title   vested   absolute   in thr   state.
             In anmorto ywr seoond qnsstton, your attrntion ir
again    0a3.hti. to tha seoond paragraph or quoted matte?
                                                       undsr senate
Conaumnt &tolution No. 5, pawed by the 1st Callad SeesIon of
tha 39th Laglslature, supra whemin the property    la aooeptsd by
tha state for a permtinsntin1litary snocuepmi3nt.3%~ L3gislatura
in aooapting the propert for the pur~oaas’s~*aiified.in  the
aboy R06olutloh  llsit~ ehe 8110of th6 propsrty to that mr-
~086, until ruoh ths   (16the Legislature seea fit bo alter Or
anlarga the uea thsrsof. Your attention is further Oalled to
     ‘.




!’   ”                                                                          a94

          60~. lrtihorI).&lokarboohr,         Pago


          sub$aatlonr (f) and (a) of    dsotioa
          ~6gOb, nrprotlrrl~, which jawua




                   *(g) To oonstruirtbuildbgs on any of its real
              property,whather hrld In is4 0l!nploor othsrwise, and
              to furnish and qui the 6am4 and tc hold, maziasgsand
              malntaln all of aat.
                                 d property end to 14aes to the Stat4
              OS Texas, ia the Barn4mmnsr as heeiineftarpoviead with
              respaot   to otbm   property,        the   buildings,   and the
               rites.thorronsituated,.Whlohit may oonstructat &raps
                     Eul4a and iYol.t4




                                                            aroa tit+0hf@draU
                                                  La ~ISX~IAMIL




                     “SIO. 3. Aa and when my    or the prop&g  caned by
               thr Board shall br fully paid ror, fi44 Of all 11~8,
               and all debts and other oblLgat&na inaurrod in oonmo-
               tion with the aoquleition or oonstructim of such prop-
               arty ham haon fulls paid, th4 Boerd shall Uonet4, trane-
               for and oomay snah property, by apqroprlete lnatwarents
               or transferand oonvayanos, to tho 34t4 @f Texas, and
               su0h i.n.0trtm0noiof l;ran3rer and oonv4yanoeshall be kspt
               &J m4 ouetoQ -of the Bdjutant C;ensrsl's24partrxant."
                                                                 295   .




Eon. Arthar 8, JCnfokorboalcar,
                             &go    7


          rho title t0 %tp II&iOa16 tO8tOd in th4 ShtO O?
Tame and wao 80 mstsd whcrnthe .T4xaa'~atlonal    hard Armor
board wea cr4atda. uo ooll8trurthat   portion Of ao. (g) *I*
r) betllunam6ona ar lls!#iog CM graonl ruthorlt, ot rria
Board *to lea&o and aubloaso, ocava~ iti sa.ohaago im uholo
or b Qi'rt eli of iti propart no* lowted fn adho* OS
            U&b?,, %l.an and h.
said ca~pips~                   allrqrg)$0 oonoluslrslypro-
hfbit th4 lewd froa in 6npVl84 lCi&tg, sublcaslng, oonrap
lag or axehangin~ 5.nwhole or in part any of the property,
ma1 cr j*moncl, Located in aither cf 88id caq.o. n-48ra-
Mindar cf 8aid 8CCtiOi.i ~erxftetti8 ~l?SLOryhSJ?d t0 OCIUStl’UCt
build&s m any OY ~11 sites of Sal3 ump.         Tcu 0nrlly
adoieed ud t&t the %a@     ix38never oonctructedany building
at CaE!,Eulon.

          6s ham  carefuullyoonsldsmd not only tha aboro
Qu0ttta
      provi8fons of Arti     gS9ob but 8 1 of raid .%lcla
oreatlng tha Texas Eatlonal Guard iram, B 001-5,prsecrlb1n.g
its posers and dutl48, and herd oonoludod that Caoq F!ulen
oanaot bo tiad ?or any purpoao, &par thaa for tralainp,thr
National krd,   the purpoeo for uhiohit ma8 aa@lred, with-
out lsgltlatit4 aatliorlty.
         .Froiam&at wo bmr just  add    It     nrorsoarily iollowa
fbtt your thfrd queatlon la anmired h        tht na$atfr4,
            ‘24have rxarafnedeach instrumnt in the link of
ti  t1a bet*sor.the tTusta6s vihoorip$nalig obtained this prop-
arty and th@ Wak                  and the nralutton of..Ur .Btrtr
                        of ;ks&?il,
aocapting it.    The    purpose and~ooasld4ratiQnof the dmora pot
tlM   OGnY4yaaQs iLo                                ll.n(aaaoqulbf-
tion and atitntonaaoo of a                           4n@8$hwlt,
and other   ~Llitiar,                              it \#Fog umiar-
stood t&at   iaid trmots    ot land               ?ar 8ald &mom1
punosoa. a Th St?ta tn aooopting oaid pre rt, in .tbr pnoffibla
to %ta rasolutlonumd tha tol1aui.w arprassron, "tha sam to
be used for the rrtabll8hwnt 6nO aaintrnagea of a p4Hmaornt sn-
 oenpmrit fcr the Taxts Xet5,~omlherd, . . .* In tha bod$’oi
the raeofution, UCIflr.dbhis rtatomnt, “for the us4 and benaflt
of the Taxes ktional Guard for a prmanant anccnpqnt, ba and
the 6OmO i8 hereby 8CCeyted. . ."
           Frownthe roadlne,or thssa instrumnts, tBe oorolcsion
 is b.scepabla, t:at it was tie Latentior sf bltk dmcr aizd
 receiver tkst tha property was tc ba uneO ior-ths bezvafitof
    .

.       296